Atkinson, J.
(specially concurring.) The petition was for a restraining order and injunction. The evidence was sufficient to authorize the grant of that relief. A bond was not sought, nor was a requirement of bond adequate protection against the wrongs of which complaint was made. The refusal of the relief prayed, being put upon the condition expressed in the judgment that the defendant should execute bond, involved a finding by the judge in favor of the grant of the injunction. Such being the finding, injunction should have been ordered as prayed, rather than refused on condition that bond be given.